Plaintiff's November 22, 1999, Motion for Reconsideration is denied. A substantial portion of the information contained in this motion, and subsequent filings by plaintiff, was not contained in the June 29, 1999 Stipulation of Facts, and exhibits thereto, which, the parties agreed, were to provide the factual background upon which the case was to be submitted. See Plaintiff's June 29, 1999 Memorandum of Law in Support of Application for Injunction at pages 1 and 2. Many of the arguments put forth in the Motion for Reconsideration have been previously made and considered. See November 9, 1999 Memorandum of Decision on Plaintiff's March 26, 1999, Application for Temporary Injunction. None of the additional arguments put forth are meritorious.
Douglas S. Lavine Judge, Superior Court